Title: To George Washington from Major General John Sullivan, 14 January 1779
From: Sullivan, John
To: Washington, George


  
    Dear General
    Head Quarters Providence [R.I.]January 14th 79
  
I have the honor to acknowledge the Receipt of your Excellency’s esteem’d Favor of the 20th of December, and in answer to it, beg leave, to inform your Excellency, that Colo. Jackson’s Band is by no means compleat. He has four Musicians & but two Instruments of Music which were procur’d by his officers without any expence to the Public. His principal Musician does the duty of Fife Major, and has the Charge of some Lads, whose Progress in Musick, will not qualify them to do the Duties of the Camp. His Loss therefore, will be severely felt, and much regretted. For this Reason I Wou’d beg leave, to recommend to your Excellency, the Band of Colo. Webbs, now at Warren. It is compleat, and compos’d of promising Youths, and, as it is independent of the Musick necessary for the duty of the Regiment, It’s removal will not be so Injurious to the Corps, to which it is annex’d. I think it my duty to inform your Excellency of these Circumstances, and shall esteem it equally my duty, to comply with any Instructions, Your Excellency may think proper to give in consequence of the Information. Your Excellencys orders respecting de Marcere, and that directing the Observance of a day of Thanksgiving have been strictly Complied with. I have the Honor to subscribe myself, with the Highest Sentiments of Regard, Dr Genl Yr Excellencys, most obedt Servt
  
    Jno. Sullivan
  
  
P.S. Your Excellency will please to intimate in your next which Band you wou’d prefer, and it shall be immediately sent forward to Hd Quarters.
  
